ACCEPTED
                                                                                        03-14-00567-CR
                                                                                                5860009
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                  6/29/2015 12:21:11 PM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK
                              NO. 03-14-00567-CR

ARTY PRICE                                 *   IN THE COURT OF APPEALS
                                                                 FILED IN
                                                                3rd COURT OF APPEALS
    Appellant                              *                         AUSTIN, TEXAS
                                                                6/29/2015 12:21:11 PM
VS.                                        *   OF THE THIRD         JEFFREY D. KYLE
                                                                         Clerk
                                           *   SUPREME JUDICIAL
                                           *   DISTRICT OF TEXAS

THE STATE OF TEXAS                         *
     Appellee                              *   AT AUSTIN TEXAS


              MOTION FOR EXTENSION OF TIME TO FILE
                       APPELLATE BRIEF

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      COMES NOW, Appellant, and files this Motion for an Extension in which to

file the Appellant’s Brief. In support of this motion, appellant shows the Court the

following:

                                      I.

      The Appellant was convicted in the District Court of Williamson County,

Texas of the offense of aggravated assault. Appellant was assessed 65 years TDCJ.

                                      II.

      The deadline for filing the Appellant’s Brief is June 22, 2015 and Appellant

has requested two previous extensions.

                                      III.

      Attorney for the Appellant would further show the Court that he has been
diligent in preparing Appellee’s brief in this case. Due to a very busy docket counsel

is unable to complete the brief within the time frame. Counsel requests an extension

of time so that he may adequately prepare Appellant’s Brief.

      WHEREFORE, Appellant prays the Court grant this Motion and extend the

deadline for filing the Appellant’s Brief to July 20, 2015.


                                              Respectfully Submitted,

                                              ARIEL PAYAN
                                              Attorney at Law
                                              1012 Rio Grande
                                              Austin, Texas 78701
                                              (512) 478-3900
                                              (512) 472-4102 (fax)
                                              Arielpayan@hotmail.com

                                               /s/ Ariel Payan

                                              ARIEL PAYAN
                                              State Bar No. 00794430


                           CERTIFICATE OF SERVICE


      By my signature above, I hereby certify that a true and correct copy of the
above and foregoing Motion for Extension of Time to File Appellate Brief has been
delivered to the Criminal District Attorney of said County Texas, on June 29, 2015.